DETAILED ACTION
Status of the Application
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 8, 2021, has been entered.

	In response, the applicant amended claim 43. Claims 43-45 and 47 are pending and currently under consideration for patentability.

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Arguments
	Applicant’s arguments, with respect to  claims 43-45 and 47 under 35 U.S.C. 101 have been fully considered and are not persuasive. As a preliminary matter, the Examiner acknowledges the Applicant’s frustration with the current state of subject matter eligibility. The Examiner has taken care to ensure the eligibility analysis herein conforms to the current examination requirements, as well as all pertinent internal guidance//training. Effort has been made to explain the Examiner’s analysis, and to respond to Applicant’s arguments, with precision and clarity. Applicant’s recent submission specifically argues that 

1)	“no evidence is offered showing that other systems generate the identical outputs when used. No expertise even suggests that other computational system are able to generate a similar or related output. In fact, this new, novel and non-obvious system is now admitted to be fully patentable except for the infamous Section 101 rejection which remains to be addressed.

Examiner respectfully disagrees with Applicant’s first argument. 
	At a high level of generality, the abstract idea to which the claims are directed is a particular way of selecting set of products (e.g., bottles of wine) to recommend/advertise to a customer. Determining certain products to recommend/advertise to a customer is an abstract a particular way known information is analyzed to ultimately rank and select products for personalized recommendation/marketing. These steps/algorithms describing how to analyze the data and how to rank/select the products for recommendation, although ensuring the claimed invention is more specific than just the general idea of determining certain products to recommend to a customer, nevertheless still represent an abstract idea that appropriately falls within the “certain methods of organizing human activity” subject matter grouping of abstract ideas. These detailed steps still set forth a commercial or legal interaction (specifically an advertising, marketing or sales activity or behavior and/or business relation). Specificity alone is not a consideration when determining whether recited subject matter is abstract or not. In other words, a specific way of comparing information to rank/select products is no less abstract than the general notion of comparing information to rank/select products for recommendation within the eligibility framework. For example, an extremely complex series of mathematical equations comprising a hundred variables is no less abstract than a single equation with two variable. The same is true for abstract business processes falling within the enumerated groupings. That being said, specificity is sometimes required for certain other eligibility considerations (i.e., beyond the initial determination of whether the claims recite an abstract idea). If Applicant’s specification asserts that the particular way in which information is processed somehow technically improves the functioning of a computer or technically improves a technical field, the claims must contain the detail required to achieve these results to ensure the claims are directed to this improvement. However, Applicant’s claimed detailed way of analyzing certain data to rank/select the products for recommendation does not result in a technical improvement to the computers themselves, nor does it result in a technical improvement to a technical field. Instead, as evidenced by Applicant’s specification, the particular way in which this information is analyzed may result in a set of recommended products that are more likely to be of interest to a customer, which may enable the merchant to make more money. Such improvements do not correspond to the types of technical improvements the guidance and courts have said result in eligibility. Instead, these improvements amount to an improvement to an abstract idea itself (i.e., improvements to the idea of selecting a set of products for recommendation/advertisement for a customer).
The invention’s novelty is found in the particular way in which the information is analyzed. Again, novelty is not an eligibility consideration. As discussed above, otherwise 
The Examiner need not provide evidence that prior art systems were configured to output “identical outputs”. Regardless, the Examiner has already cited prior art that selects “a subset of the plurality of products” to recommend to a customer. Applicant’s own disclosure further confirms that prior art system were capable of generating subsets of products to recommend as output. Therefore, these prior art systems were, in fact, configured to output an “identical output” to what is being claimed. As discussed above, that the particular way in which products are ranked and ultimately selected is novel and may have certain business advantages, this does not make the invention any less abstract. 

2)	“Applicant understands that the Office now takes the strange and illogical position that a system, capable of a unique display and a unique physical email or webpage generation is somehow only "abstract."

Examiner respectfully disagrees with Applicant’s second argument. 
The steps describing how to process/analyze the data and how to ranks/select products for recommendation set forth the abstract idea. In other words, these are the abstract elements of the claim, and the Examiner has determined that the claim is directed to this abstract subject matter. The Examiner has not asserted that the claim as a whole is entirely abstract. The Examiner has acknowledged that the claims do include additional non-abstract limitations that have been appended to this abstract content. For example, the claims describe certain non-abstract ways to present the recommended products, and certain ways to collect the information for analysis. The claims also include language requiring the process to be performed by computers in the context of internet or computer-based customer browsing. However, in accordance with the eligibility guidelines, these additional claims elements (alone and/or in combination) do not integrate the exception into a practical application of that exception, nor do they ensure the claims are directed to significantly more than the abstract idea itself. The Examiner’s analysis below provides a detailed explanation for why each of the additional elements is insufficient. To summarize here, these elements generally amount to insignificant pre-solution activity (data gathering steps), 

3)	“The CAFC finds that systems which rely on new databases, new ways of storing and indexing the information in fact are not abstract and worthy of protection…Applicant believes the above management of consumer preferences in connection with the DBMS 130 clearly fits into the exceptions that are not abstract under prevailing case law”


Examiner respectfully disagrees with Applicant’s third argument. 
	Neither the MPEP nor the case law suggests that merely relying on new databases or novel ways of storing/indexing data in a database ensures an invention is patent eligible. Generally speaking, inventions directed to new databases or novel ways of storing/indexing data in a database may be patent eligible if the way in which the data is stored/indexed is intended to result in a technical improvement (or similarly to amount to a technical solution to a technical problem). This fact pattern is not found in the current claims. 



Claim Rejections - 35 USC § 112

	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claim 43 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

	Claim 43 requires “access(ing)…a multi-dimensional product vector to each of a plurality of products including inputs linked with certain wine characteristics such as features of a label of wine” and “assign the first multi-dimensional profile vector to the first user either via entry of data from the user or a crawler system for securing relevant data points from the memory of the first user computer such as (a) a determined browser or operating system of the one of the plurality personal computers and (b) a geolocation of the one of the plurality personal computers”, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim. In this instance it is not clear whether the exemplary language serves to require 1) the wine characteristics to actually comprise features of a label and/or to require 2) the data points to actually comprise a determined browser/operating system and a geolocation of a personal computer. As such, the metes and bounds of the claim are clearly set forth. See MPEP 2173.05(d). Therefore, the claim is indefinite for failing to particularly and distinctly claim the subject matter which the application regards as the invention.


Claim Rejections - 35 USC § 101
	35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

	Claim(s) 43-45 and 47 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Step 1:
(Step 1: YES).
 
Step 2A - Prong One:
In prong one of step 2A, the claim(s) is/are analyzed to evaluate whether it/they recite(s) a judicial exception.

Claim 43 (representative of independent claim(s) 44, 45, and 47) recites/describes the following steps; 
assign a first multi-dimensional profile vector to a first user
access…a unique second multi-dimensional profile vector and a unique second multi-dimensional preference vector for each of a plurality of second users; 
score a profile similarity between the first profile vector and each of the plurality of second profile vectors as a trigonometric function of an angle defined between the first profile vector and the respective second profile vector such that the similarity between the first profile vector and the respective second profile vector is a scalar existing in a range of [-1 to 1] and the quantity of scored profile similarities is equal to the quantity of second profile vectors; 
calculate a profile distance between the first profile vector and each of the plurality of second profile vectors by summing one and an inverse of the respective similarity scalar such that each of the profile distances (d) is a scalar defined as distance is equal to 1 minus the similarity existing in a range of [-1 to 1] (d= 1- similarity)identify a subset of the plurality of second users based on the calculated profile distances and averaging the second preference vectors assigned to the subset of second users; 
identify a subset of the plurality of second users based on the calculated profile distances and averaging the second preference vectors assigned to the subset of second users
access…a multi-dimensional product vector to each of a plurality of products including inputs linked with certain wine characteristics such as features of a label of wine
score a preference similarity between the averaged preference vector and each of the plurality of product vectors as a trigonometric function of an angle defined between the averaged preference vector and the respective product vector; 
rank the preference similarity scores and select a subset of the plurality of products based thereon; 
present an image of each selected product
assign the first multi-dimensional profile vector to the first user either via entry of data from the user…such as (a) a determined browser or operating system of the one of the plurality personal computers and (b) a geolocation of the one of the plurality personal computers (claim 43 only)

Claim 45 also includes 
assign a product vector to the subsequent product based on features detected in an image of a subsequent product; and store the assigned product vector and the subsequent product image; wherein the selected product subset includes the subsequent product (claim 45 only)

Claim 47 also includes 
wherein the products are labeled wine bottles, and…assign the first multi-dimensional profile vector to the first user based on the mined data (claim 47 only)

These steps, under its broadest reasonable interpretation, describe or set-forth collecting product preference data and product data, identifying users with preferences that are similar to a first user’s preferences (e.g., using cosine-distance), determining average preferences of these similar users, determining products with features similar to those (on average) preferred by these similar users, and advertising these products to the user, which amounts to a fundamental economic principle or practice (including hedging, insurance, mitigating risk); a commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions). These limitations therefore fall within the “certain methods of organizing human activity” subject matter grouping of abstract ideas.
Furthermore, these steps additionally encompass a  human manually (e.g., in their mind, or using paper and pen) collecting product preference data and product data, identifying users  one or more observations, evaluations, judgments, opinions), but for the recitation of generic computer components. If one or more claim limitations, under their broadest reasonable interpretation, covers performance of the limitation(s) in the mind but for the recitation of generic computer components, then it falls within the “mental processes” subject matter grouping of abstract ideas.

As such, the Examiner concludes that claim 43 recites an abstract idea (Step 2A – Prong One: YES).
Independent claim(s) 44, 45, and 47 recite/describe nearly identical steps (and therefore also recite limitations that fall within this subject matter grouping of abstract ideas), and this/these claim(s) is/are therefore determined to recite an abstract idea under the same analysis.

Step 2A - Prong Two:
In prong two of step 2A, an evaluation is made whether a claim recites any additional element, or combination of additional elements, that integrate the exception into a practical application of that exception. An “addition element” is an element that is recited in the claim in addition to (beyond) the judicial exception (i.e., an element/limitation that sets forth an abstract idea is not an additional element). The phrase “integration into a practical application” is defined as requiring an additional element or a combination of additional elements in the claim to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception.

The claim(s) recite the additional elements/limitations of
“system comprising…a plurality of personal computers each with at least a computer processor with a computer memory and a computer display connected to the computer processor; and at least one network enabled server comprising a server processor with a server memory, the server processor being configured to” (claims 43-45 and 47)
“a database storing
“a database assigning” (claims 43-45 and 47)
“via a database module” (claim 43)
“instruct the one of the plurality of personal computers to present” (claims 43-45 and 47)
“wherein the server processor is configured to” (claims 43-45 and 47)
“send a personalized email message or a webpage in html format that present the image of each selected product along with a personalized recommendation product listing page (45 and 47 only)
“determine that one of the plurality of second users has accessed the server processor via a second one of the plurality of personal computers; and log clickstream activity of the accessed second user” (claim 44 only)
“mine data stored on the computer memory of the one of the plurality personal computers” (claim 47 only)
“assign… via…a crawler system for securing relevant data points from the memory of the first user computer” (claim 43 only)

The requirement to execute the claimed steps/functions using “system comprising…a plurality of personal computers each with at least a computer processor with a computer memory and a computer display connected to the computer processor; and at least one network enabled server comprising a server processor with a server memory, the server processor being configured to” and/or “wherein the server processor is configured to” and/or “via a database module” (claim 43) and/or “assign… via…a crawler system for securing relevant data points from the memory of the first user computer” (claim 43 only) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(f)).
The recited additional element(s) of “a database storing” and/or “a database assigning” and/or “instruct the one of the plurality of personal computers to present” and/or “send a personalized email message or a webpage in html format that present the image of each selected product along with a personalized recommendation product listing page (45 and 47 only) serves merely to generally link the use of the judicial exception to a particular technological serve(s) to limit the application of the abstract idea to the internet and internet-based advertising where personal computers connected to a network replace physical customers and servers replace human marketers (e.g., as opposed to embodiments where data is stored on paper and information displayed using paper marketing, an embodiment actually envisioned by the Applicant in paragraph [0039] “marketer who print and distribute via paper”, [0069] “direct mail including recommended wine(s) is printed…”). This reasoning was demonstrated in Intellectual Ventures I LLC v. Capital One Bank  (Fed. Cir. 2015), where the court determined "an abstract idea does not become nonabstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer"). This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(g)).
The recited additional element(s) of “instruct the one of the plurality of personal computers to present” (claims 39 and 40)” and/or “send a personalized email message or a webpage in html format that present the image of each selected product along with a personalized recommendation product listing page (45 and 47 only) additionally simply append insignificant extra-solution activity to the judicial exception, (specifically, insignificant post-solution activity in conjunction with an abstract idea). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because presenting the selected products would be required in any implementation of the abstract idea. The claimed manner of presenting the results is simply a chosen means for displaying the output that happens to involve non-abstract structure (e.g., an email or webpage). The presentation means is a nominal or tangential addition to the claim, and amount to data outputting, which has long been held to be insignificant extra-solution activity by the courts. The inventive concept is found in the abstract data manipulation functions/steps, not the claimed method of presentation. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
The recited additional element(s) of “determine that one of the plurality of second users has accessed the server processor via a second one of the plurality of personal computers; and log clickstream activity of the accessed second user” (claim 44 only) and “mine data stored on the computer memory of the one of the plurality personal computers” (claim 47 only) and/or “assign… via…a crawler system for securing relevant data points from the memory of the first user computer” (claim 43 only) simply append insignificant extra-solution activity to the judicial exception, (specifically, mere pre-solution activity, such as data gathering). The term “extra-solution activity” is understood as activities incidental to the primary process or product that are merely a nominal or tangential addition to the claim. The recited additional element(s) do are deemed “extra-solution” because these limitations amount to mere data gathering (e.g., system determines that the user has accessed the server and logs clickstream activity by receiving this data), and data gathering has long been held to be insignificant pre-solution activity. This/these limitation(s) do/does not impose any meaningful limits on practicing the abstract idea, and therefore do/does not integrate the abstract idea into a practical application (see MPEP 2106.05(h)).
Furthermore, although the claims recite a specific sequence of computer-implemented functions, and although the specification suggests certain functions may be advantageous for various reasons (e.g., business reasons), the Examiner has determined that the ordered combination of claim elements (i.e., the claims as a whole) are not directed to an improvement to computer functionality/capabilities, an improvement to a computer-related technology or technological environment, and do not amount to a technology-based solution to a technology-based problem.

The Examiner has therefore determined that the additional elements, or combination of additional elements, do not integrate the abstract idea into a practical application. Accordingly, the claim(s) is/are directed to an abstract idea (Step 2A – Prong two: NO).

Step 2B:
In step 2B,  the claims are analyzed to determine whether any additional element, or combination of additional elements, is/are sufficient to ensure that the claims amount to significantly more than the judicial exception. This analysis is also termed a search for an "inventive concept." An "inventive concept" is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966)

As discussed above in “Step 2A – Prong 2”, the requirement to execute the claimed steps/functions using “system comprising…a plurality of personal computers each with at least a computer processor with a computer memory and a computer display connected to the computer processor; and at least one network enabled server comprising a server processor with a server memory, the server processor being configured to” and/or “wherein the server processor is configured to” and/or “via a database module” (claim 43) and/or “assign… via…a crawler system for securing relevant data points from the memory of the first user computer” (claim 43 only) is equivalent to adding the words “apply it” on a generic computer and/or mere instructions to implement the abstract idea on a generic computer. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(f)).
As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of “a database storing” and/or “a database assigning” and/or “instruct the one of the plurality of personal computers to present” and/or “send a personalized email message or a webpage in html format that present the image of each selected product along with a personalized recommendation product listing page (45 and 47 only) serves merely to generally link the use of the judicial exception to a particular technological environment or field of use. These limitations therefore do not qualify as “significantly more” (see MPEP 2106.05(g)).

As discussed above in “Step 2A – Prong 2”, the recited additional element(s) of  “instruct the one of the plurality of personal computers to present” (claims 39 and 40)” and “determine that one of the plurality of second users has accessed the server processor via a second one of the plurality of personal computers; and log clickstream activity of the accessed second user” (claim 44 only) and “mine data stored on the computer memory of the one of the plurality personal computers” (claim 47 only) and/or “send a personalized email message or a webpage in html format that present the image of each selected product along with a personalized recommendation product listing page (45 and 47 only) and/or “assign… via…a crawler system for securing relevant data points from the memory of the first user computer” (claim 43 only) simply append insignificant extra-solution activity to the judicial exception, (e.g., mere pre-These additional element(s), taken individually or in combination, additionally amount to well-understood, routine and conventional activities previously known to the industry, specified at a high level of generality, appended to the judicial exception. These additional elements, taken individually or in combination, are well-understood, routine and conventional to those in the field of advertising. These limitations therefore do not qualify as “significantly more”. (see MPEP 2106.05(d)).This conclusion is based on a factual determination. 
The determination that receiving data/messages over a network is well-understood, routine, and conventional is supported by Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015);  buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014), and MPEP 2106.05(d)(II), which note the well-understood, routine, and conventional nature of receiving data/messages over a network. 
Furthermore, Examiner takes Official notice that instructing a personal computers to present advertisements or product recommendations was well-understood, routine, and conventional in the field of advertising.
Furthermore, Examiner takes Official notice that sending a personalized email message or a webpage in html format that present the image of each selected product along with a personalized recommendation product listing page was well-understood, routine, and conventional in the field of advertising.
Furthermore, Examiner takes Official notice that determining that a user has accessed a server processor via a personal computer (e.g., determining the requested a webpage) and logging clickstream activity of the user are both well-understood, routine, and conventional in the field of advertising. 
Furthermore, Examiner takes Official notice that mining data stored on computer memory of a personal computer and/or obtaining data via a “crawler system” for securing relevant data points from the memory of the first user computer, in addition to amounting to simply receiving data over a network, is also well-understood, routine, and conventional in the field of advertising.
e.g., insignificant data gathering, insignificant post-solution activity).

The Examiner has therefore determined that no additional element, or combination of additional claims elements is/are sufficient to ensure the claim(s) amount to significantly more than the abstract idea identified above (Step 2B: NO).


Indication of Potentially Allowable Subject Matter
	Independent claims 43-45 and 47 would be allowable if rewritten or amended to overcome their respective the rejection(s) under 35 U.S.C. 101 set forth in this Office action.
The following is an examiner’s statement of reasons for indication of allowable subject matter: 
As per Claims 43-45 and 47, the closest prior art of record taken either individually or in combination with other prior art of record fails to teach or suggest the combination “score a profile similarity between the first profile vector and each of the plurality of second profile vectors as a trigonometric function of an angle defined between the first profile vector and the respective second profile vector such that the similarity between the first profile vector and the respective second profile vector is a scalar existing in a range of [-1 to 1] and the quantity of scored profile similarities is equal to the quantity of second profile vectors” in combination with “calculate a profile distance between the first profile vector and each of the plurality of second profile vectors by summing one and an inverse of the respective similarity scalar such that each of the profile distances (d) is a scalar defined as distance is equal to 1 minus the similarity existing in a range of [-1 to 1] (d= 1- similarity), identify a subset of the plurality of second users based on the calculated profile distances and averaging the second preference vectors assigned to the subset of second users” and then further  “identify a subset of the plurality of second users based on the calculated profile distances and averaging the second preference vectors assigned to the subset of second users… score a preference similarity between the averaged preference vector and each of the plurality of product vectors as a trigonometric function of an angle defined between the averaged preference vector and the respective product vector”. Although cosine similarity determinations is well-known in collaborative-filtering-based recommendation systems, it less uncommon to require the determination of a distance in user-to-user cosine similarity quantities by subtracting the user-to-user cosine similarity quantities from 1 in these systems. Determination of this distance in this specific way, in combination with the requirement to average respective preference vectors assigned to a subset of users identified using the calculated distances, and further in combination with the requirement to determine cosine similarity between this averaged preference vector and each of the product vectors to subsequently determine a subset of products to recommend, render the claimed systems nonobvious over the prior art. Examiner notes that although the disclosure appears to suggest that other distance metrics and clustering algorithms may be used “based on their performance and effectiveness” ([0072]), the Examiner does not recognize these unnamed other distance/similarity measurements to be equivalents. The claims require a specific series of mathematical manipulations, and it is this detail which resulted in a patentable distinction over the prior art (e.g., other mechanisms for determining subsets of similar users and identifying products based on the preferences of these similar users). 

Conclusion

	No claim is allowed

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M DETWEILER whose telephone number is (571)-272-4704.  The examiner can normally be reached on M-F 8-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES M DETWEILER/Primary Examiner, Art Unit 3621